Case 2:18-ml-02814-AB-FFM Document 363 Filed 07/09/19 Page 1 of 2 Page ID #:13148



  1   Amir Nassihi (SBN 235936)
      anassihi@shb.com
  2   M. Kevin Underhill (SBN 208211)
      kunderhill@shb.com
  3   Shook, Hardy & Bacon LLP
      One Montgomery, Suite 2600
  4   San Francisco, California 94104
  5   Tel: 415.544.1900 Fax: 415.391.0281
  6   John M. Thomas (SBN 266842)
      jthomas@dykema.com
  7   Dykema Gossett PLLC
  8   2723 South State Street, Suite 400
      Ann Arbor, MI 48104
  9   Tel: 734.214.7613 Fax: 734.214.7696
 10   Spencer P. Hugret (SBN 240424)
      shugret@grsm.com
 11   Gordon Rees Scully Mansukhani LLP
 12   Embarcadero Center West
      275 Battery Street, Suite 2000
 13   San Francisco, CA 94111
      Tel: 415.986.5900 Fax: 415.986.8054
 14
 15   Attorneys for Defendant
      Ford Motor Company
 16
                           UNITED STATES DISTRICT COURT
 17                       CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
 18
 19
      IN RE: FORD MOTOR CO. DPS6               Case No. 2:18-ML-02814 AB (FFMx)
 20   POWERSHIFT TRANSMISSION
      PRODUCTS LIABILITY                       The Hon. André Birotte Jr.
 21   LITIGATION                               Courtroom 7B
 22
                                               FORD’S NOTICE OF MOTION TO
 23   THIS DOCUMENT RELATES                    DISMISS THE FIRST AMENDED
      ONLY TO:                                 COMPLAINT
 24
 25   Christi Brown v. Ford Motor Co.          Date:      August 9, 2019
      Case No. 2:18-cv-04190                   Time:      10:00 a.m.
 26                                            Courtroom: 7B
 27
 28

                                            FORD’S NOTICE OF MOTION TO DISMISS BROWN FAC
                                                            CASE NO. 2:18-ML-02814 AB (FFMX)
Case 2:18-ml-02814-AB-FFM Document 363 Filed 07/09/19 Page 2 of 2 Page ID #:13149



  1
  2   TO THE COURT AND ALL PARTIES AND COUNSEL OF RECORD:
  3           PLEASE TAKE NOTICE that on August 9, 2019 at 10:00 a.m., or as soon
  4   thereafter as the matter may be heard in the Courtroom of the Honorable André
  5   Birotte, Jr., sitting in the United States Courthouse, Courtroom 7B, 350 West First
  6   Street, Los Angeles, CA 90012, Defendant Ford Motor Company (“Ford”) will and
  7   hereby does move this Court for an Order granting Ford’s Motion to Dismiss
  8   Plaintiff’s First Amended Complaint.
  9           This Motion is made following the conference of counsel pursuant to L.R. 7-3,
 10   which took place on June 27, 2019 between Plaintiff’s counsel and Ford’s Lead
 11   Counsel.
 12           This Motion is based on this Notice of Motion, the concurrently-filed
 13   Memorandum of Points and Authorities, the pleadings and papers on file in this
 14   action, and such oral and documentary evidence as may be presented at the hearing on
 15   this Motion.
 16
 17   Dated: July 9, 2019                    Respectfully submitted,
 18                                          SHOOK, HARDY & BACON LLP

 19                                          By: /s/ M. Kevin Underhill

 20                                              M. Kevin Underhill
 21                                              Amir Nassihi

 22                                              DYKEMA GOSSETT PLLC
                                                 John M. Thomas
 23
                                                 GORDON REES SCULLY
 24                                              MANSUKHANI LLP
 25                                              Spencer P. Hugret

 26                                              Attorneys for Defendant
                                                 Ford Motor Company
 27
 28

                                                FORD’S NOTICE OF MOTION TO DISMISS BROWN FAC
      4841-7128-3100 v1
                                                                CASE NO. 2:18-ML-02814 AB (FFMX)
